          Case 2:20-cv-01206-APG-BNW Document 77 Filed 02/24/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                       Case No.: 2:20-cv-01206-APG-BNW

 4          Plaintiff                                    Order Granting Mitchell Silberberg &
                                                           Knupp LLP’s Motion to Dismiss
 5 v.
                                                                       [ECF No. 24]
 6 STATE OF CALIFORNIA, et al.,

 7          Defendants

 8         Defendant Mitchell Silberberg & Knupp LLP filed a motion to dismiss the claims against

 9 it. ECF No. 24. Plaintiff Taha Abouramadan has not responded to the motion, and the deadline

10 to do so has passed despite my giving Abouramadan a significant extension of the original

11 deadline. See ECF No. 56. “The failure of an opposing party to file points and authorities in

12 response to a[] motion . . . constitutes a consent to the granting of the motion.” Local Rule 7-

13 2(d). And, the motion is supported by good cause.

14         I THEREFORE ORDER that defendant Mitchell Silberberg & Knupp LLP’s motion to

15 dismiss (ECF No. 24) is GRANTED. The claims asserted in this case against it are dismissed

16 with prejudice.

17         DATED this 24th day of February, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
